Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Agreement is made as of February 11, 2020 by and between Greenrose
Acquisition Corp. (the “Company”) and Continental Stock Transfer& Trust Company
(“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-235724
(“Registration Statement”) for its initial public offering of securities (“IPO”)
has been declared effective as of the date hereof (“Effective Date”) by the
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Imperial Capital, LLC (the “Representative”) is acting as the
representative of the several underwriters in the IPO; and

 

WHEREAS, the Company initially has 18 months from the consummation of the IPO
(the “Initial Period”) to consummate an initial business combination (as
described in the Registration Statement, a “Business Combination”); and

 

WHEREAS, if a Business Combination is not consummated within the Initial Period,
Greenrose Associates LLC, a Delaware limited liability company (the “Sponsor”)
may extend such period up to three times, each by a one-month period, up to a
maximum of 21 months in the aggregate, by depositing $495,000 (or $569,250 if
the underwriters’ over-allotment option is exercised in full, plus any amount
eventually deposited on account of any Extension) into the Trust Account no
later than the 18 month anniversary of the IPO, the 19 month anniversary of the
IPO or the 20 month anniversary of the IPO (each, an “Applicable Deadline”) for
each one month extension (each, an “Extension”) for up to an aggregate of
$1,485,000 (or $1,707,750 if the underwriters’ over-allotment option is
exercised in full); and

 

WHEREAS, simultaneously with the IPO, the Sponsor will be purchasing an
aggregate of 200,000 units (or 220,000 units if the over-allotment option is
exercised in full) (“Sponsor Private Units”) and 1,000,000 warrants (or
1,100,000 warrants if the over-allotment option is exercised in full) (the
“Sponsor Private Warrants”) from the Company for an aggregate purchase price of
$3,000,000 (or $3,300,000 if the over-allotment option is exercised in full);
and

 

WHEREAS, simultaneously with the IPO, the Representative will be purchasing an
aggregate of 100,000 units (or 110,000 units if the over-allotment option is
exercised in full) (“Representative Private Units” and together with the Sponsor
Private Units, the “Private Units”) and 500,000 warrants (or 550,000 warrants if
the over-allotment option is exercised in full) (the “Representative Private
Warrants” and together with the Sponsor Private Warrants, the “Private
Warrants”) from the Company for an aggregate purchase price of $1,500,000 (or
$1,650,000 if the over-allotment option is exercised in full); and

 

 

 

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, $150,000,000.00
($172,500,000.00 if the over-allotment option is exercised in full) of the
proceeds from the IPO and a simultaneous private placement of units and warrants
will be delivered to the Trustee to be deposited and held in a segregated trust
account located at all times in the United States (the “Trust Account”) for the
benefit of the Company and the holders of the Company’s common stock, par value
$0.0001 per share (“Common Stock”), issued in the IPO as hereinafter provided
(the proceeds to be delivered to the Trustee will be referred to herein as the
“Property”; the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee at J.P.
Morgan Chase Bank, N.A. and at a brokerage institution selected by the Trustee
that is reasonably satisfactory to the Company;

 

(b) Manage, supervise, and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), having a maturity of 185 days or less, and/or in
any open ended investment company registered under the Investment Company Act
that holds itself out as a money market fund selected by the Company meeting the
conditions of paragraph (d) of Rule 2a-7 promulgated under the Investment
Company Act, which invest only in direct U.S. government treasury obligations;
it being understood that the Trust Account will earn no interest while account
funds are uninvested awaiting the Company’s instructions hereunder and the
Trustee may earn bank credits or other consideration during such periods;

 

(d) Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Notify the Company and the Representative of all communications received by
it with respect to any Property requiring action by the Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of its tax returns;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as, and when instructed by the Company
to do so;

 

2

 

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after
receipt of, and only in accordance with, the terms of a letter (“Termination
Letter”), in a form substantially similar to that attached hereto as either
Exhibit A or Exhibit B, signed on behalf of the Company by its Chief Executive
Officer, Executive Vice President, or Chief Financial Officer and, in the case
of a Termination Letter in a form substantially similar to that attached hereto
as Exhibit A, jointly acknowledged and agreed to by the Representative, and
complete the liquidation of the Trust Account and distribute the Property in the
Trust Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by the Trustee within the period of time (the “Last
Date”) provided in the Company’s Amended and Restated Certificate of
Incorporation, as the same may be amended from time to time (the “Certificate of
Incorporation”), the Trust Account shall be liquidated in accordance with the
procedures set forth in the Termination Letter attached as Exhibit B hereto and
distributed to the Public Stockholders as of the Last Date. The provisions of
this Section 1(i) may not be modified, amended or deleted under any
circumstances;

  

(j) Upon receipt of a letter (an “Amendment Notification Letter”) in the form of
Exhibit C, signed on behalf of the Company by an authorized officer, distribute
to Public Stockholders who exercised their conversion rights in connection with
an amendment to Article Fifth of the Company’s Certificate of Incorporation (an
“Amendment”) an amount equal to the pro rata share of the Property relating to
the Common Stock for which such Public Stockholders have exercised conversion
rights in connection with such Amendment. The provisions of this Section 1(j)
may not be modified, amended or deleted under any circumstances; and

 

(k) Upon receipt of an extension letter (“Extension Letter”) substantially
similar to Exhibit D hereto at least five days prior to the Applicable Deadline,
signed on behalf of the Company by one of the Company’s executive officers and
affirmed by counsel for the Company, and receipt of the dollar amount specified
in the Extension Letter on or prior to the Applicable Deadline, to follow the
instructions set forth in the Extension Letter.

 

2. Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit E, the
Trustee shall distribute to the Company the amount of interest income earned on
the Trust Account requested by the Company to cover any income or other tax
obligation owed by the Company;

 

(b) The limited distributions referred to in Sections 2(a) above shall be made
only from income collected on the Property. Except as provided in Sections 2(a),
no other distributions from the Trust Account shall be permitted except in
accordance with Sections 1(i) or 1(j) hereof; and

 

(c) The Company shall provide the Representative with a copy of any Termination
Letter, Amendment Notification Letter, and/or any other correspondence that it
issues to the Trustee with respect to any proposed withdrawal from the Trust
Account promptly after such issuance. 

 

3

 

 

3. Agreements and Covenants of the Company. The Company agrees and covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chief Executive Officer, Executive Vice President, Chief Financial
Officer or other authorized officer. In addition, except with respect to its
duties under Sections 1(i), 1(j), and 2(a) above, the Trustee shall be entitled
to rely on, and shall be protected in relying on, any verbal or telephonic
advice or instruction which it in good faith believes to be given by any one of
the persons authorized above to give written instructions, provided that the
Company shall promptly confirm such instructions in writing;

 

(b) Subject to the provisions of Section 5 of this Agreement, hold the Trustee
harmless and indemnify the Trustee from and against any and all expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Trustee in connection with any claim, potential claim, action, suit, or other
proceeding brought against the Trustee which in any way arises out of or relates
to this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit, or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c) Pay the Trustee an initial acceptance fee, an annual fee, and a transaction
processing fee for each disbursement made pursuant to Sections 2(a) as set forth
on Schedule A hereto, which fees shall be subject to modification by the parties
from time to time. It is expressly understood that the Property shall not be
used to pay such fees and further agreed that any fees owed to the Trustee shall
be deducted by the Trustee from the disbursements made to the Company pursuant
to Section 1(i) solely in connection with the consummation of a business
combination (a “Business Combination”). The Company shall pay the Trustee the
initial acceptance fee and first year’s fee at the consummation of the IPO and
thereafter on the anniversary of the Effective Date;

 

(d) In connection with any vote of the Company’s stockholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination;

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement;

 

(f) If the Company has an Amendment approved by its stockholders, provide the
Trustee with an Amendment Notification Letter in the form of Exhibit C providing
instructions for the distribution of funds to Public Stockholders who exercise
their conversion rights in connection with such Amendment;

 

4

 

 

(g) If applicable, issue a press release at least three days prior to the
Applicable Deadline announcing that, at least five days prior to the Applicable
Deadline, the Company received notice from the Sponsor that the Sponsor intends
to extend the Applicable Deadline; and

 

(h) Promptly following the Applicable Deadline, disclose whether or not the term
the Company has to consummate a Business Combination has been extended.

 

4. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof, and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in, or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with Section
1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion, or advice of
counsel (including counsel chosen by the Trustee), statement, instrument,
report, or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination, or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any Business Combination consummated by
the Company or any other action taken by it is as contemplated by the
Registration Statement;

 

5

 

 

(h) File local, state, and/or federal tax returns or information returns with
any taxing authority on behalf of the Trust Account or deliver payee statements
to the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof) or monitor whether sufficient funds
remain in the trust account for the payment of taxes prior to the disbursement
of funds to reimburse working capital expenses;

 

(j) Imply obligations, perform duties, inquire, or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein; or

 

(k) Verify calculations, qualify, or otherwise approve Company requests for
distributions pursuant to Sections 1(i), 1(j), or 2(a) above.

 

5. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety (90) days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b) and
Section 5.

 

6

 

 

7. Miscellaneous.

 

(a) The Company and the Trustee will each restrict access to confidential
information relating to funds being transferred to or from the Trust Account to
authorized persons. Each party must notify the other party immediately if it has
reason to believe unauthorized persons may have obtained access to such
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank, or intermediary bank.
The Trustee shall not be liable for any loss, liability, or expense resulting
from any error in the information supplied to it or funds transferred based on
such information.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto consent to the jurisdiction and venue
of any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder. As to any claim,
cross-claim, or counterclaim in any way relating to this Agreement, each party
waives the right to trial by jury.

 

(c) This Agreement may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

(d) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and 1(j) (which may not be amended under any circumstances), this Agreement
or any provision hereof may only be changed, amended, or modified by a writing
signed by each of the parties hereto; provided, however, that no such change,
amendment or modification may be made without the prior written consent of the
Representative. The Trustee may require from Company counsel an opinion as to
the propriety of any proposed amendment.

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, by email or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Fl

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 

7

 

 

if to the Company, to:

 

Greenrose Acquisition Corp.

1000 Woodbury Road, Suite #212

Woodbury, NY 11797

Attn: William Harley III, CEO

E-mail: mickey@greenrosecorp.com

 

in either case with a copy (which copy shall not constitute notice) to:

 

Imperial Capital, LLC

10100 Santa Monica Blvd., Suite 2400

Los Angeles, CA 90067

Attn: Chris Shepard

E-mail: cshepard@imperialcapital.com

 

and

Tarter Krinsky & Drogin LLP

1350 Broadway, 11th Fl

New York, NY 10018

Attn: Guy Molinari, Esq.

E-mail: gmolinari@tarterkrinsky.com

 

And

 

K&L Gates LLP

10100 Santa Monica Blvd., Suite 2400

Los Angeles, CA 90067

Attn: Leib Orlanski, Esq.

Email: leib.orlanski@klgates.com

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder.

 

(h) Each of the Company and the Trustee hereby acknowledge that the
Representative is a third party beneficiary of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, as Trustee           By: /s/ Francis Wolf                Name: 
 Francis Wolf     Title:  Vice President           GREENROSE ACQUISITION CORP.  
        By: /s/ William F. Harley III                   Name:   William F.
Harley III     Title:  Chief Executive Officer

 

 

9

 

